        Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

MACHELLE JOSEPH,

               Plaintiff,                                    CIVIL ACTION FILE NO.
                                                             1:20-CV-00502-TCB
               v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

               Defendants.


        APPENDIX TO DEFENDANT’S MOTION FOR SANCTIONS1




1
 When uploaded to CM/ECF, the Appendix and all electronically filed exhibits will appear as
attachments to the motion for sanctions. Three exhibits will be filed separately with the court, as
referenced in footnotes 2-4, infra. Depositions cited in support of Defendant’s motion have been
filed separately.
          Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 2 of 7




         Appendix Exhibit             Description

         Exhibit 1:                    Joseph-Wenzel iMessage chain2;

         Exhibit 2:                    Joseph-Wenzel WhatsApp chain3;

         Exhibit 3:                    Email Feb. 5, 2019 from Wenzel to Joseph cc: K.
                                       Betty, Subject: Re: WBB hr meeting
                                       (PLAINTIFF007272 – PLAINTIFF007274);

         Exhibit 4:                    Picture message Feb. 4, 2019 from Joseph to
                                       Wenzel, Joseph’s Handwritten Notes of Staff
                                       Position and Salaries (PLAINTIFF014426);

         Exhibit 5:                    Plaintiff’s Initial Disclosures, filed March 4, 2020;

         Exhibit 6:                    Email Dec. 10, 2018 from Wenzel to K. Betty, cc:
                                       Joseph, Subject: Re: Martine /WBB
                                       (PLAINTIFF007268 – PLAINTIFF007270);

         Exhibit 7:                    Email Aug. 10, 2018 from Joseph to Wenzel,
                                       Subject: Fwd: Support staff evaluation 2018
                                       (PLAINTIFF014190 – PLAINTIFF014196);

         Exhibit 8:                    Email Feb. 2, 2019 from Wenzel to Joseph,
                                       Subject: Re: Following up (PLAINTIFF014231 –
                                       PLAINTIFF014232);

         Exhibit 9:                    Excerpt from Plaintiff’s Privilege Log
                                       (PLAINTIFF014281 – PLAINTIFF014285);

         Exhibit 10:                   Email Feb. 7, 2019 from Wenzel to Joseph,
                                       Subject: Re: Summary... (PLAINTIFF014432);



2
    Appendix Exhibit 1 will be manually filed separately with the court via UPS, August 31, 2021
3
    Appendix Exhibit 2 will be manually filed separately with the court via UPS, August 31, 2021
                                                 2
Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 3 of 7




Appendix Exhibit      Description

Exhibit 11:            Email Feb. 1, 2019 from Wenzel to Joseph,
                       Subject: Fwd: Draft internal complaint -- for your
                       review and edit (PLAINTIFF014439 –
                       PLAINTIFF014440);

Exhibit 12:            Email Jul. 24, 2018 from Joseph to Wenzel,
                       Subject: Timeline update (Wenzel 00115 – Wenzel
                       00120);

Exhibit 13:            Email Oct. 4, 2018 from Wenzel work email
                       address to Wenzel personal email address, Subject:
                       Fw: Summary (Wenzel 00126 – Wenzel 00131)

Exhibit 14:            Email Aug. 9, 2018 from Joseph to Wenzel,
                       Subject: Re: Final version last one
                       (PLAINTIFF014227 – PLAINTIFF014230);

Exhibit 15:            Email Feb. 3, 2019 from Wenzel to Joseph, cc: K.
                       Betty, Subject: Re: Haven’t sent ! Thoughts ?
                       (PLAINTIFF014240 – PLAINTIFF014242);

Exhibit 16:            Email Feb. 18, 2019 from Wenzel to Joseph,
                       Subject: Re: (PLAINTIFF014258);

Exhibit 17:            Affidavit of Michael Perelman, a Director of
                       Investigations with HaystackID LLC;

Exhibit 18:            Coveney letter to Poole, June 30, 2021;

Exhibit 19:            Text Messages from Joseph to Wenzel, Feb. 27 &
                       28, 2019, Mar. 1, 2, 6, 9, 13, 15, 16, 19, 25 & 31,
                       2019 (PLAINTIFF014616 – PLAINTIFF014628);




                                3
Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 4 of 7




Appendix Exhibit      Description

Exhibit 20:            Joseph’s Text Messages Dec. 4, 10, 11, 12, 14, 16,
                       19 - 21, 2020 (PLAINTIFF014658 -
                       PLAINTIFF014659);

Exhibit 21:            Joseph’s Text Messages Dec. 3, 4, 10, 11, 2020
                       (PLAINTIFF014661 – PLAINTIFF014662);

Exhibit 22:            Joseph’s Text Messages Dec. 2 & 3, 2020
                       (PLAINTIFF014657);

Exhibit 23:            Excerpts from Plaintiff’s Privilege Log
                       (PLAINTIFF014444 – PLAINTIFF014446);

Exhibit 24:            Defendant Board of Regents of the University
                       System of Georgia’s First Request for Production
                       of Documents to Plaintiff, May 12, 2020;

Exhibit 25:            Texts with Sanford to contact Wenzel
                       (PLAINTIFF007280)

Exhibit 26:            Email Jan. 31, 2019 from K. Betty to Joseph, cc:
                       Wenzel, Subject: Re: Draft internal complaint --
                       for your review and edit (PLAINTIFF014665);

Exhibit 27:            Email Jan. 31, 2019 from Joseph to K. Betty,
                       Subject: Fwd: Draft internal complaint -- for your
                       review and edit (PLAINTIFF014629)

Exhibit 28:            Email Jan. 30, 2019 from Joseph to Carlson,
                       Subject: Fwd: Draft internal complaint -- for your
                       review and edit (PLAINTIFF014632)

Exhibit 29:            Email Jan. 31, 2019 from Joseph to D. Brown,
                       Subject: Fwd: Draft internal complaint -- for your
                       review and edit (PLAINTIFF014635);
                                4
          Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 5 of 7




         Appendix Exhibit             Description

         Exhibit 30:                   Email Feb. 3, 2019 from Joseph to K. Betty and
                                       Wenzel, Subject: Final Version - 190203 -
                                       MaChelle Joseph - draft internal complaint
                                       (redline) (PLAINTIFF013780); and

         Exhibit 31:                   Audio File of Meeting Re MaChelle Joseph’s
                                       Termination (PLAINTIFF014557)4;


                 Respectfully submitted this 31st day of August, 2021.

                                       CHRISTOPHER M. CARR                        112505
                                       Attorney General

                                       BRYAN K. WEBB                              743580
                                       Deputy Attorney General

                                       KATHERINE POWERS STOFF                     536807
                                       Senior Assistant Attorney General

                                       s/Courtney C. Poole
                                       COURTNEY C. POOLE                          560587
                                       Assistant Attorney General
Please serve:

Courtney C. Poole
Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 458-3353
Email: cpoole@law.ga.gov


4
    Appendix Exhibit 31 will be manually filed separately with the court via UPS, August 31, 2021
                                                 5
      Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 6 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 31, 2021, I caused to be electronically filed

the foregoing APPENDIX TO DEFENDANT’S MOTION FOR SANCTIONS

with the clerk of court using the CM/ECF system, which will send notification of

such filing to the following CM/ECF participants:

                               Edward D. Buckley
                           edbuckley@buckleybeal.com
                                Colleen Coveney
                             Coveney@kmblegal.com
                                  Lisa J. Banks
                              banks@kmblegal.com
                                Joseph E. Abboud
                             Abboud@kmblegal.com
                                  Marilyn Robb
                              Robb@kmblegal.com
                                   Kyle Brooks
                            kbrooks@buckleybeal.com
                               Counsel for Plaintiff

                           Christopher Paul Galanek
                          chris.galanek@bclplaw.com
                                 Tania Faransso
                        tania.faransso@wilmerhale.com
                                   Jamie Yood
                         Jamie.yood@wilmerhale.com
            Counsel for Defendant Georgia Tech Athletic Association

      This 31st day of August, 2021.

                         s/Courtney C. Poole
                         Courtney C. Poole     560587
                         Assistant Attorney General

                                         6
      Case 1:20-cv-00502-TCB Document 171-1 Filed 08/31/21 Page 7 of 7




Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 458-3353
Email: cpoole@law.ga.gov




                                     7
